 

Exhibit 10(b)-17

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO.             (Non-deferred) (Performance-based)

 

Shares of Restricted Stock are hereby awarded effective December 14, 2009 by TCF
Financial Corporation (“TCF Financial”) to                            (the
“Grantee”), subject to the terms, conditions and restrictions set forth in this
Restricted Stock Agreement (the “Agreement”):

 

1.                                       Share Award.  TCF Financial hereby
awards the Grantee                  shares (the “Shares”) of Common Stock, par
value $.01 per share (“Common Stock”) of TCF Financial pursuant to the TCF
Financial Incentive Stock Program (the “Program”), upon the terms, conditions
and restrictions therein and hereinafter set forth.  A copy of the Program as
currently in effect is incorporated herein by reference and is attached hereto
as Exhibit A.

 

2.                                       Restrictions on Transfer and Restricted
Period.

 

(a)                                  During the period (the “Restricted Period”)
hereinafter described, the Shares may not be sold, assigned, transferred,
pledged, or otherwise encumbered by the Grantee.

 

(b)                                 The Shares granted pursuant to paragraph 1.
are subject to the restrictions in paragraph 2.(a) during the Restricted Period
commencing on the date of this Agreement (the “Commencement Date”) and (subject
to the forfeiture provisions herein) continuing through the date of vesting
applicable to that portion of the Shares specified in clauses (i), (ii), and
(iii) below:

 

(i)                                     One-third of the Shares will vest on
April 1, 2011 if TCF Financial’s return on equity (“ROE”) for fiscal year 2010
exceeds the mean of TCF Financial’s peer group of institutions (as such peer
group applicable to fiscal year 2010 is disclosed in the proxy statement) and,
if achieved, the restrictions shall lapse as to one-third of the Shares on the
vesting date as finally determined by the Committee referred to in section 2. of
the Program (the “Committee”).

 

(ii)                                  One-third of the Shares will vest on
April 1, 2012 if TCF Financial’s ROE for fiscal year 2011 exceeds the mean of
TCF Financial’s peer group of institutions (as such peer group applicable to
fiscal year 2011 is disclosed in the proxy statement) and, if achieved, the
restrictions shall lapse as to one-third of the Shares on the vesting date as
finally determined by the Committee.

 

(iii)                               One-third of the Shares will vest on
April 1, 2013 if TCF Financial’s ROE for fiscal year 2012 exceeds the mean

 

 

1

--------------------------------------------------------------------------------


 

of TCF Financial’s peer group of institutions (as such peer group applicable to
fiscal year 2012 is disclosed in the proxy statement) and, if achieved, the
restrictions shall lapse as to one-third of the Shares on the vesting date as
finally determined by the Committee.

 

Notwithstanding the foregoing, as to any portion of the Shares for which the
restrictions have not lapsed as a result of the failure to achieve the ROE goal
applicable thereto, all rights of the Grantee to such portion of the Shares
shall terminate and be forfeited effective as of April 2nd of the year in which
such Shares would otherwise have vested and be returned to TCF Financial on or
about that date.

 

3.                                       Vesting.

 

(a)                                  Shares will vest in accordance with the
schedule set forth in paragraph 2.(b), and no longer be subject to the
restrictions imposed by paragraph 2.(a), at the expiration of the Restricted
Period with respect thereto.  The Committee shall not have any authority to
accelerate the time at which any or all of the restrictions in paragraph
2.(a) shall expire with respect to any Shares, or to remove any or all such
restrictions.  However, the Committee shall have all the authority provided in
the Program with respect to performance-based compensation, including the
authority to reduce or delay the Shares vesting under this Agreement or the
determination of whether TCF’s ROE exceeded the mean of its peer group of
institutions for any year, or to otherwise reduce the compensation provided
under this Agreement in any other manner which the Committee considers
appropriate in its discretion.

 

(b)                                 Termination of Service for Reasons other
than Disability, Retirement or Death.  In the event of the Grantee’s termination
of employment for any reason other than disability, retirement or death during
the Restricted Period, all unvested Shares at the time of such event shall be
forfeited and returned to TCF Financial.

 

(c)                                  Termination of Service by Reason of
Retirement, Death or Disability.  In the event of Grantee’s retirement (as
determined by the Committee), death or disability (the Grantee has been
receiving benefits under TCF’s long-term disability plan for at least three
months), or death during the Restricted Period:  (1) a pro-rata percentage of
the Shares subject to vesting for the fiscal year in which the event of
retirement, death or disability occurs, will vest on the same date that such
portion of the Shares otherwise would vest under subparagraphs 2.(b)(i), (ii),
or (iii), as applicable, had Grantee remained employed through that date, and
(2) all Shares in excess of that percentage and any portion of the Shares
subject to vesting in a subsequent period shall be forfeited and canceled upon
such retirement, death or disability.  The pro-rata percentage shall be
determined based on the number of full calendar months from January 1 of the
applicable fiscal year to the date of retirement, death or disability, divided
by 12.  For purposes of this paragraph 3.(c), the date of Grantee’s retirement
shall be determined by the Committee and the date Grantee became disabled shall
be the date on which the Grantee has received disability benefits under TCF’s
long-term disability plan for three months.

 

 

2

--------------------------------------------------------------------------------


 

4.                                       Certificates for Shares.  TCF Financial
may issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Program (the “Program”) and an agreement
entered into between the registered owner and TCF Financial Corporation.  Copies
of such Program and agreement are on file in the offices of the Secretary of TCF
Financial Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

The Grantee further agrees that, if certificates are issued, simultaneously with
the execution of this Agreement one or more stock powers shall be executed,
endorsed in blank and promptly delivered to TCF Financial.

 

If certificates are not issued, TCF Financial shall direct the transfer agent to
issue and hold the Shares during the Restricted Period in an account where their
transferability is subject to the restrictions set forth in paragraph 2.(a) of
this Agreement.

 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including, but not limited to, the right to receive all dividends
paid on Shares and the right to vote the Shares.  Dividends payable on Shares
that are subject to restrictions imposed by subparagraph 2.(a) shall be paid to
the Grantee at the same time as such dividends are paid to stockholders;
provided, that shares of Common Stock distributed in dividends (in the nature of
a stock split) shall be subject to all the restrictions that apply to the Shares
with respect to which such dividends are paid until all of the restrictions
applicable to such Shares have terminated or otherwise have been removed.

 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the Restricted Period with respect to the Shares, TCF
Financial shall redeliver or deliver to the Grantee (or, if the Grantee is
deceased, to his legal representative, beneficiary or heir) the
certificate(s) in respect of such Shares, without the restrictive legend
provided for in paragraph 4. above or re-register the shares in an account with
the transfer agent which is not subject to the restrictions set forth in
paragraph 2.(a) of this Agreement.  The Shares as to which the Restricted Period
shall have lapsed or expired shall be free of the restrictions referred to in
paragraph 2.(a) above and any such certificates shall not bear the legend
provided for in paragraph 4. above.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Shares covered by this
Agreement as well as the ROE, vesting and forfeiture provisions in paragraphs 2.
and 3., shall be appropriately adjusted by the

 

3

--------------------------------------------------------------------------------


 

Committee, whose determination of the appropriate adjustment, or whose
determination that there shall be no adjustment, shall be conclusive. Any Shares
of Common Stock or other securities received, as a result of the foregoing, by
the Grantee subject to the restrictions contained in paragraph 2.(a) above also
shall be subject to such restrictions and the certificate or other instruments
representing or evidencing such Shares or securities shall be legended and
deposited with TCF Financial or otherwise restricted by the transfer agent in
the manner provided in paragraph 4. above.

 

8.                                       Effect of Merger.  In the case of any
merger, consolidation, or combination of TCF Financial with or into another
corporation or other business organization (other than a merger, consolidation,
or combination in which TCF Financial is the continuing entity and which does
not result in the outstanding shares of Common Stock being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), the Committee may authorize the issuance or assumption of Benefits (as
defined in the Program) as it may deem appropriate.

 

9.                                       Effect of Change in Control.  Each of
the events specified in the following clauses (a) through (c) of this paragraph
9. shall be deemed a “change in control” of TCF Financial (herein referred to as
the “Company”), provided, however, that this paragraph shall not take effect
until January 1, 2010:

 

(a)                                  Any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (for purposes of this clause (a), the term “beneficial
owner” does not include any employee benefit plan maintained by the Company that
invests in the Company’s voting securities); or

 

(b)                                 During any period of two (2) consecutive
years there shall cease to be a majority of the Company’s Board of Directors
(the “Board”) comprised as follows: individuals who at the beginning of such
period constitute the Board of new directors whose nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved; or

 

(c)                                  The stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;
provided, however, that no change in control will be deemed to

 

4

--------------------------------------------------------------------------------


 

have occurred until such merger, consolidation, sale or disposition of assets,
or liquidation is subsequently consummated.

 

Subject to the six month holding requirement, if any, of Rule 16b-3 of the
Securities and Exchange Commission but notwithstanding any other provision in
this Agreement or the Program (including, but not limited to, paragraphs
2.(b) and 4. of this Agreement) in the event of a change in control of TCF
Financial, all terms and conditions of this Agreement shall be deemed satisfied,
all the Shares awarded hereunder shall vest as of the date of such change in
control and shall thereafter be administered as provided in paragraph 6. of this
Agreement.

 

10.                                 Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, state, or local
securities law or regulation.  It may be provided that any representation
requirement shall become inoperative upon a registration of such Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities law or regulation.  TCF Financial shall not be required
to deliver any Shares under the Program prior to (i) the admission of such
Shares to listing on any stock exchange on which the Common Stock may be listed,
and (ii) the completion of such registration or other qualification of such
Shares under state or federal law, rule, or regulation, as the Committee shall
determine to be necessary or advisable.

 

11.                                 Program and Program Interpretations as
Controlling; Performance-Based Status.   The Shares hereby awarded and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Program, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or Grantee’s legal representatives with regard to any question arising
hereunder or under the Program.  The Shares awarded hereunder are intended to
qualify as performance-based compensation under section 162(m) of the Internal
Revenue Code and under the Program, and the terms of this Agreement shall be
construed in accordance with that intent.

 

12.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

13.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the stock powers, as required under
paragraph 4. above, and returning a signed copy hereof and of the stock powers
to TCF Financial.

 

14.                                 Section 409A of the Internal Revenue Code. 
The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code

 

5

--------------------------------------------------------------------------------


 

to the extent (if any) such arrangements are subject to that law.

 

15.                                 Non-Solicitation Covenant.

 

(a)                                  While actively employed by TCF Financial or
subsidiaries of TCF Financial and,  in the event of termination of employment
other than (i) a termination by TCF Financial or subsidiaries of TCF Financial
without Cause, or (ii) a termination by the Grantee for Good Reason (as defined
in subparagraph (b)), for a period of one year after the Grantee’s termination
of employment, the Grantee agrees that, except with the prior written approval
of the Board of the Directors of TCF Financial, the Grantee will not offer to
hire, entice away, or in any manner attempt to persuade any officer, employee,
or agent of TCF Financial or  subsidiaries of TCF Financial to discontinue his
or her relationship with TCF Financial or any of its subsidiaries nor will the
Grantee directly or indirectly solicit, divert, take away or attempt to solicit
any business of TCF Financial or subsidiaries of TCF Financial as to which the
Grantee has acquired any knowledge during the term of the Grantee’s employment
with TCF Financial or subsidiaries of TCF Financial.

 

(b)                                 The Grantee shall have the right to
terminate employment with TCF Financial or subsidiaries of TCF Financial for
“Good Reason” in the event there is: (i) any material diminution in the scope of
the Grantee’s authority and responsibility (provided, however, in the event of
any illness or injury which disables the Grantee from performing the Grantee’s
duties, TCF Financial or subsidiaries of TCF Financial may reassign the
Grantee’s duties to one or more other employees until the Grantee is able to
perform such duties); (ii) a material diminution in the Grantee’s base
compensation (salary, bonus opportunity, benefits or perquisites as in effect
before the Change in Control, if applicable); (iii) a material diminution in the
authority, duties, responsibilities of the supervisor to whom the Grantee is
required to report; (iv) a material diminution in the budget over which the
Grantee  retains authority; or (v) a material change in geographic location at
which the Grantee must perform the services.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

 

Secretary

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

[Signature]

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

7

--------------------------------------------------------------------------------